Citation Nr: 1213165	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-13 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran served on active duty from July 1951 to April 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for cause of the Veteran's death.

In December 2011, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of these proceedings has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2008.  The death certificate lists the cause of death as chronic renal failure.  

2.  At the time of his death, the Veteran was service-connected for below the knee amputation of the right leg, rated 40 percent disabling; degenerative joint disease of the lumbar spine, rated as 20 percent disabling; bilateral hearing loss, rated as 20 percent disabling; right knee scar, rated as 10 percent disabling; degenerative joint disease of the left and right hip, rated as 10 percent disabling for each hip; and tinnitus, rated as10 percent disabling.  A combined 80 percent rating was in effect at the time of the Veteran's death.  The Veteran was also entitled to special monthly compensation.  

3.  The Veteran's service-connected amputation of the right leg below the knee contributed substantially or materially to cause his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Since the Board is granting service connection for cause of the Veteran's death, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  





II.  Relevant law and regulations

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disorder that was incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2010).

In Gilbert v. Derwinksi, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




III.  Analysis

The Veteran died in April 2008, at the age of 74.  The death certificate lists the cause of death as chronic renal failure.  

At the time of his death, the Veteran was service-connected for below the knee amputation of the right leg, rated 40 percent disabling; degenerative joint disease of the lumbar spine, rated as 20 percent disabling; bilateral hearing loss, rated as 20 percent disabling; right knee scar, rated as 10 percent disabling; degenerative joint disease of the left and right hip, rated as 10 percent disabling for each hip; and tinnitus, rated as10 percent disabling.  A combined 80 percent rating was in effect at the time of the Veteran's death.  The Veteran was also entitled to special monthly compensation.  

The appellant seeks service connection for the cause of the Veteran's death.  In substance, the appellant argues that the Veteran's service-connected right leg amputation caused or contributed to the Veteran's death.  Specifically, the appellant contends that the Veteran's service-connected amputated right leg caused him to fall, break his hip, which subsequently led to his death.

In order to establish service connection for death, there must be (1) evidence of death; (2) evidence of a service-connected disability; and (3) evidence of a nexus between the service-connected  disability and the veteran's death.  Cf. Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The first and second elements have been met.  The Veteran died in 2008.  Additionally, service connection was in effect for amputation of his right leg at the time of the Veteran's death.  

With respect to crucial element (3), nexus or relationship, there are two medical opinions of record regarding the relationship between the Veteran's service-connected disability and his death.  

In the appellant's favor is a March 2009 opinion of Dr. L, the physician who treated the Veteran when he broke his hip until he was discharged into the hospice program.  Dr. L. stated that although the Veteran's death certificate list renal failure as the Veteran's cause of death, the Veteran's renal failure and ultimate demise were definitely hastened and worsened by the fracture of his left hip.  He concluded that his fracture of his left hip can be considered a secondary cause of death.  See Dr. L. letter dated March 2009.  The Board observes that the Veteran was service connected for degenerative changes of the left hip at the time of death.  

As noted above, the appellant believes that the Veteran fell because of his instability due to his amputated right leg.  She also submitted evidence showing countless falls made by the Veteran in the last few years due to his amputated right leg.  See appellant's list of falls, August 2008.

The RO requested an opinion from a VA physician as to the cause of the Veteran's death.  The physician reviewed the file and concluded that she could not resolve the issue as to whether the Veteran's service-connected disabilities contributed to or materially hastened the Veteran's death without resorting to mere speculation.  She noted that there were too many "unknowns" per available records.  She stated that the precise mechanism of the fall resulting in the fracture is not clear.  The appellant claims that he fell and broke his hip but the Ortho consult states that he fell out of his chair.  The Veteran was also noted to have a large pleural effusion on admission.  See the May 2009 examiner's report, page 1 and 2.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  After reviewing the record, and for reasons stated immediately below, the Board finds the favorable opinion of Dr. L. and the appellant's credible statements to be of greater probative value than the opinion of the May 2009 VA examiner.

The May 2009 examiner concluded that she could not resolve the issue as to whether the Veteran's service-connected disabilities contributed to or materially hastened the Veteran's death without resorting to mere speculation.

Before the Board can rely on the examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Furthermore, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. 

Finally, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones, 23 Vet. App. at 389. 

Here, the examiner clearly stated that an opinion would be speculative because of the lack of medical records available.  The Board finds that the May 2009 opinion provides neither positive nor negative support for the appellant's claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.") (citations omitted).

In this case, Dr. L. treated the Veteran at the hospital just prior to his death and linked the Veteran's hip fracture to his death.  As such, the Board finds the conclusions of Dr. L. to be highly probative.  Dr. L. conclusion coupled with the appellant's statements regarding the relationship between the Veteran's amputated right leg and falls leads the Board to conclude that the Veteran's service-connected right leg amputation contributed substantially or materially to the Veteran's death.  That is, the Veteran fell because of his service connected right lower extremity amputation which resulted in injury to his left hip, which as previously noted, is service connected for degenerative changes.  

Resolving all doubt in the Veteran's favor, the Board therefore concludes that element (3), nexus or relationship, is satisfied, and the criteria for service connection for the cause of the Veteran's death have been met.  
  

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


